     Case 2:20-cv-00390 Document 22 Filed 04/21/21 Page 1 of 2 PageID #: 1949




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


RHONDA SUZZETTE BURNS,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 2:20-cv-00390

ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.



                         MEMORANDUM OPINION AND ORDER


        By Standing Order (Document 3) entered on June 10, 2020, this action was referred to the

Honorable Dwane L. Tinsley, United States Magistrate Judge, for submission to this Court of

proposed findings of fact and recommendation for disposition, pursuant to 28 U.S.C. §

636(b)(1)(B). On April 5, 2021, the Magistrate Judge submitted a Proposed Findings and

Recommendation (Document 21) wherein it is recommended that this Court deny the Plaintiff’s

request to reverse the Commissioner’s decision, grant the Defendant’s request to affirm the

Commissioner’s decision, affirm the final decision of the Commissioner, and dismiss this action

from the Court’s docket.      Objections to the Magistrate Judge’s Proposed Findings and

Recommendation were due by April 19, 2021.

        Neither party has timely filed objections to the Magistrate Judge’s Proposed Findings and

Recommendation. The Court is not required to review, under a de novo or any other standard, the


                                                1
   Case 2:20-cv-00390 Document 22 Filed 04/21/21 Page 2 of 2 PageID #: 1950




factual or legal conclusions of the magistrate judge as to those portions of the findings or

recommendation to which no objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149-

50 (1985); see also Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) (holding that districts courts

may adopt proposed findings and recommendations without explanation in the absence of

objections).

       Accordingly, the Court ADOPTS and incorporates herein the findings and

recommendation of the Magistrate Judge as contained in the Proposed Findings and

Recommendation, and ORDERS that the Plaintiff’s request to reverse the Commissioner’s

decision (Document 17) be DENIED and the Defendant’s request to affirm the Commissioner’s

decision (Document 20) be GRANTED. The Court further ORDERS that the final decision of

the Commissioner be AFFIRMED and that this action be DISMISSED from the Court’s docket.

       The Court DIRECTS the Clerk to send a certified copy of this Memorandum Opinion and

Order to Magistrate Judge Tinsley, counsel of record, and any unrepresented party.

                                              ENTER:         April 21, 2021




                                                 2
